

 
October 12, 2005
 
Angels Exploration Fund Inc.                   Frontier Energy Resources Corp.
118, 8th Avenue SW                    7045 Wild Wave Drive
Calgary, Alberta                        Las Vegas, NV 89131
T2M 0A4     
Fax: 403-276-6354
 
Re:
Farmin and Participation Agreement - Twps. 23, 24, 25 Rges. 2, 4, 6 W4M Bindloss
Area, Alberta

 
 
 
Dear Sirs:
 
This letter (the “Agreement”) outlines the terms upon which Frontier Energy
Resources Corp., an Alberta corporation, and a wholly owned subsidiary of
Frontier Energy Corp., a Nevada corporation (“Frontier”) proposes to farmin (the
“Farmin”) on certain lands known as the Bindloss Project (hereinafter
“Bindloss”), located in South-Eastern Alberta.
 
1. Definitions and Schedules
 
1.1
In this Agreement, the definitions provided by the 1997 CAPL Farmout and Royalty
Procedure (the “Farmout and Royalty Procedure”), Article 1.01, will apply;
however, unless inconsistent therewith or unless the context otherwise requires,
specific terms will have the meanings set forth below:

 

 
(a)
“Angels Exploration Fund” means Angels Exploration Fund Inc., the “Farmor” under
this Agreement; Frontier Energy means the under this Agreement the “Farmee”

 

 
(b)
“CAPL” means the Canadian Association of Petroleum Landmen;

 

 
(c)
“Contract Depth” means a depth sufficient to penetrate at least 20 meters below
the top of the Colony Formation, or 900 meters subsurface, whichever occurs
first;

 

 
(d)
“Farmin Lands” means those lands described in Schedule “A” hereto; and

 

 
(e)
“Well” means a well drilled on the Farmin Lands.

 
1.2
The following Schedules are attached to and deemed to form part of this
Agreement:

 

 
(a)
Schedule “A” - which describes the Title documents and Farmout lands;

 

 
(b)
Schedule “B” - 1997 CAPL Farmout and Royalty Procedure (Elections and
Amendments); and

 

 
(c)
Schedule “C” - Drilling Information to be supplied by Frontier to Angels
Exploration Fund pursuant to the Farmout and Royalty Procedure.

 
- 1 -

--------------------------------------------------------------------------------


2. Drilling/Payment Obligations
 
2.1
On the date that Angels Exploration Fund signs this Agreement, Frontier will pay
to Angels Exploration Fund the sum of C$1.00

 
2.2
On the date that the parties receive approval from the Securities and Exchange
Commission (the “Exchange”) of this Agreement and the transactions contemplated
herein, Frontier will issue Jeff Cocks 5,000,000 common shares in the capital of
Frontier Energy Corp (the “Payment Shares”) subject to certain provisions set
forth below. The Payment Shares will be subject to such resale restrictions as
required by the Exchange or applicable regulatory authorities.




(a)  
Restrictive Legend. The Secretary of the Company may endorse all certificates
representing the Payment Shares and all certificates representing Shares issued
or transferred after this Agreement is entered into with a legend substantially
in the following form, the terms of which are agreed upon by the Investor:

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE
TRANSFERRED UNLESS (a) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION INVOLVING
SAID SECURITIES, (b) THIS CORPORATION RECEIVES AN OPINION OF LEGAL COUNSEL FOR
THE HOLDER OF THESE SECURITIES SATISFACTORY TO THIS CORPORATION STATING THAT
SUCH TRANSACTION IS EXEMPT FROM REGISTRATION, OR (c) THIS CORPORATION OTHERWISE
SATISFIES ITSELF THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.



(b)  
Stop Transfer Order; No Transfer in Violation of Agreement. Mr. Cocks agrees
that, in order to ensure compliance with this Agreement’s restrictions, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records. The Company
will not be required (i) to transfer on its books any Shares that have been sold
or otherwise transferred in violation of any of the provisions of this Agreement
or (ii) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares will have
been so transferred.





- 2 -

--------------------------------------------------------------------------------





(c)  
Upset Provision. In the event that Angels or Mr. Cocks are unable to finance
$1,000,000 (USD) in 90 days from the signing of this Agreement (at terms
acceptable to the Board of Directors), the Company will acquire 4,500,000 of the
Payment Shares in exchange for the mutual release of this Agreement by all
parties. In the event that Angels and Mr. Cocks are unable to finance less than
$2,000,000 (USD) within 90 days from the signing of this Agreement, the Company
will have the right to cancel 2,500,000 of the total Payment Shares.

 
2.3
On or before November 30, 2005, Frontier (the “Farmee”) will, subject to surface
access and all regulatory approvals, commence the drilling of a test Well (the
“First Test Well”) at Angels Exploration Fund’s pre-determined location on the
Farmin Lands. Frontier will drill the First Test Well diligently and
continuously to Contract Depth and either complete, cap or abandon the First
Test Well. The budget for the First Test Well will be approximately C$250,000
dry hole cost and/or C$400,000 to completion.

 
2.4
Within 90 days of completing, capping or abandoning the First Test Well,
Frontier will, subject to surface access and all regulatory approvals, commence
the drilling of a second test Well (the “Second Test Well”) at Angels
Exploration Fund’s pre-determined location on the Farmin Lands. Frontier will
drill the Second Test Well diligently and continuously to Contract Depth and
either complete, cap or abandon the Second Test Well. The budget for the Second
Test Well will be approximately C$250,000 dry hole cost and/or C$400,000 to
completion. The Farmee will have a continuing option to drill Option Wells to
earn undrilled sections of the farmout lands until the Farmee fails to drill an
option well or all of the Farmout Lands that have been earned.

 
2.5
If, after drilling to Contract Depth, Frontier elects to take the First Test
Well to completion, then upon completion of the First Test Well (the “Completion
Date”), Frontier will issue to Angels Exploration Fund 100,000 common shares in
the capital of Frontier (the “Completion Shares”). The Completion Shares will be
issued subject to such resale restrictions required by the Exchange or
applicable regulatory authorities. For greater certainty, Frontier will not have
any obligation to issue Completion Shares to Angels Exploration Fund in the
event Frontier does not complete the First Test Well. Notwithstanding the
foregoing, if Frontier does not complete the First Test Well, but does complete
the Second Test Well, then Frontier will issue the Completion Shares as above,
with the Completion Date being the date that Frontier completes the Second Test
Well.

 
3.
Interest Earned

 
3.1
Provided Frontier has fulfilled its obligations under Section 2 of this
Agreement, Frontier will, subject to Article 3.00 of the Farmout and Royalty
Procedure, have earned 80% of Angels Exploration Fund’s working interest in the
Farmin Lands, from the surface to the base of the Colony formation or 900 meters
subsurface, subject to A 10% Overriding Royalty with no right of conversion in
Article 6.00 of the Farmout and Royalty Procedure.


 



- 3 -

--------------------------------------------------------------------------------



 
4.
Reasonable Extension

 
4.1
If, in Frontiers’s reasonably held opinion, ground conditions or other
industry-related conditions render the drilling of the First Test Well or the
Second Test Well impossible or impracticable, an extension of the time required
to spud the Well will be allowed until such time as the adverse condition(s)
ceases to exist, with sufficient time then allowed to reasonably permit the
drilling of the Well.

 
5.
Substitute Well

 
5.1
Frontier may, during the course of drilling the First Test Well or the Second
Test Well, abandon it and within 30 days of the time of such abandonment,
commence and thereafter diligently and continuously carry on the drilling of a
substitute Well at a location mutually agreed to by all parties on the Farmin
Lands to Contract Depth and either complete, cap or abandon the substitute Well.
In such event, the earning provisions as set forth herein will apply to the
substitute Well with the same force and effect.

 
6.
Assignment

 
6.1
Frontier will have the right to contract with an industry partner to share its
obligations hereunder; however, unless a written amendment to this Agreement is
executed by all involved parties, no such arrangements will reduce or otherwise
affect Frontiers’s obligations hereunder. Upon earning an interest in the Farmin
Lands, the 1993 CAPL Assignment Procedure will apply.

 
7.
Operator

 
7.1
Angels Exploration Fund Inc will in its absolute discretion appoint the operator
(the “Operator”) of all drilling programs conducted pursuant to this Agreement,
and Well operations will be performed in accordance with the 1990 CAPL Operating
Procedures.

 
8.
Title

 
8.1
Angels Exploration Fund represents and warrants that:

 

 
(a)
it has an option to acquire Geocan Energy’s Corporation’s undivided 100% working
interest in the Farmin Lands, subject to a 10% Overriding Royalty and with no
right to conversion in Article 6.00 of the Farmout and Royalty Procedure,
pursuant to an agreement between Geocan Enegry Corporation and Angels
Exploration Fund dated August 24, 2005 (the “Underlying Agreement”);

 

 
(b)
it has complied with all the terms of the Underlying Agreement to the extent
necessary to maintain it in force and effect as of the date hereof; and

 

 
(c)
the Farmin Lands are not currently subject to any contracts for the sale of
petroleum substances.

 
- 4 -

--------------------------------------------------------------------------------


8.2
Angels Exploration Fund does not warrant title with respect to: (i) Response
Energy Corporation’s undivided 100% working interest in the Farmin Lands; or
(ii) the Title Documents. Angels Exploration Fund does not agree to convey any
better title to the Farmin Lands than Response Energy Corporation conveys to it
pursuant to the Underlying Agreement.

 
9.
Abandonment and Reclamation Costs

 
9.1
Angels Exploration Fund and Geocan Energy Corporation will have the right for a
24 hour period following notice from Frontier to Angels Exploration Fund of its
intention to abandon the First Test Well, to take over such Well at their sole
cost and expense and conduct such further tests or other operations that they
may wish to do. Failure to respond to such notice will be deemed an election not
to take over such Well. In the event Angels Exploration Fund and Geocan Energy
Corporation elect not to take over the First Test Well, Frontier agrees that it
will pay all reclamation costs associated with the First Test Well to a maximum
of C$40,000. This obligation will survive the termination of this Agreement.

 
10.
Termination

 
10.1
The drilling and payment obligations described in Section 2 will be at the sole
discretion of Frontier. In the event Frontier does not fulfil its obligations
under Section 2 of this Agreement, this Agreement will terminate and the
interest in the Farmin Lands will revert to the interests prior to this
Agreement and, subject to Section 9.1, neither party will be indebted to the
other.

 
11.
Regulatory Approval

 
11.1
The obligations of Frontier in pursuance of this Agreement are subject to
receipt of all requisite regulatory and Exchange approval.

 
12.
Counterpart Execution

 
12.1
This Agreement may be executed in counterpart. All of the executed counterpart
pages when taken together will constitute the Agreement. Facsimile signatures
are acceptable and binding.

 
13.
Rentals

 
13.1
Rentals will be shared in accordance with the working interests in the Farmin
Lands.

 
14.
Confidentiality

 
14.1
The parties agree that all information shared between them concerning the Farmin
Lands and the development thereof will be held in confidence and will not be
used for any purposes other than completing this transaction and matters
directly related thereto.


 



- 5 -

--------------------------------------------------------------------------------



 
15.
General

 
15.1
Prior to the generation of the initial Authorization For Expenditure (A.F.E.) on
the First Test Well, each of the parties will bear its own out-of-pocket costs,
including legal, accounting, engineering and consulting expenses, incurred in
connection with the subject matter hereof.

 
15.2
The rights and obligations of the parties hereunder will be binding on and enure
to the benefit of and be enforceable by each of the parties hereto, and their
respective successors and permitted assigns. Except as provided herein, the
rights or obligations of the parties may not be assigned by any party hereto
without the consent of the other parties hereto.

 
15.3
This Agreement will be governed by and construed in accordance with the laws of
the Province of Alberta and the laws of Canada applicable therein. The parties
hereto irrevocably attorn to the jurisdiction of the courts of the Province of
Alberta.

 
15.4
Any notices required hereunder will be given by delivery to the addressee,
whether by hand, by facsimile or by registered mail, to the address on the first
page of this Agreement.

 
15.5
This Agreement constitutes the entire agreement between the parties hereto and
no variation of the terms hereof will be binding unless the same is contained in
a written document which is signed by all parties.

 
15.6
Wherever any term or condition of any Schedule conflicts or is at variance with
any term or condition in the body hereof, the latter will prevail.

 
15.7
Each party will from time to time perform all such further acts and execute and
deliver all further documents as may be reasonably required in order to fully
perform its obligations under this Agreement.

 
If this reflects your understanding of the terms and conditions agreed upon,
please sign and return two counterpart pages to the attention of Kevin
Tattersall for distribution to the parties.
 
Very truly yours,
 
Name    /s/ Robert Genesi
Robert Genesi, President
Frontier Energy Resources Corp.




Accepted and agreed to this 12TH day of October 2005.


ANGELS EXPLORATION FUND INC. FRONTIER ENERGY RESOURCES CORP.


Per: /s/ Kevin Tattersall        Per: /s/ Robert Genesi    


Name & Title: KEVIN TATTERSALL, PRES. Name & Title:ROBERT GENESI, PRESIDENT



- 9 -



- 6 -

--------------------------------------------------------------------------------



Schedule “A”


attached to and forming part of a Farmin Agreement dated October 12, 2005
between Frontier Energy Resources Corp. and Angels Exploration Fund Inc.




Farmin Lands
Title Lease Documents
Title Interest
Encumberances
Twp 23 Rge 6 W4M: 24
Twp 23 Rge 6 W4M: 25
Twp 24 Rge 4 W4M: 15
Twp 24 Rge 4 W4M: 17
Twp 25 Rge 2 W4M: 4
0404030614
0404020025
0403070042
0403070043
0403080443
Geocan Energy Corporation - 100%(1)
Crown Lessor Royalty

 
(1) Farmin Agreement dated August 24,2005 among Geocan Energy Inc and Angels
Exploration Fund Inc.

- 9 -



- 7 -

--------------------------------------------------------------------------------



 